PER CURIAM.
The appeals in the above entitled and numbered oases are from judgments of the district court of .Payne county, rendered in accordance with the verdicts returned by the jury in each of said causes. The information in each case charged the defendant with keeping a place in the town of Yale, Payne county, with the intent and purpose of selling intoxicating liquors.
In the case of Proctor v. State, 15 Okla. Cr. 338, 176 Pac. 771, the statute (see. 4, ch. 26, Session Laws 1913) upon which these prosecutions were based was held unconstitutional and void. For the reasons stated in that opinion, the judgments appealed from are reversea.